Citation Nr: 1754398	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  09-43 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for joint pain of the left shoulder due to undiagnosed illness and, if so, whether service connection for a left shoulder disorder is warranted.

2.  Entitlement to an effective date prior to June 5, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 50 percent for PTSD prior to June 12, 2009.

4.  Entitlement to a rating in excess of 10 percent for a hiatal hernia with duodenitis.

5.  Entitlement to a rating in excess of 10 percent for tinea versicolor.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1989 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2007 (PTSD, hernia, and tinea versicolor) and September 2010 (left shoulder disorder) by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.


FINDINGS OF FACT

1.  In a final rating decision issued in August 2004, the Agency of Original Jurisdiction (AOJ) reopened the previously denied claim of entitlement to service connection for joint pain of the left shoulder due to undiagnosed illness and denied service connection on the merits.  

2.  Evidence added to the record since the August 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for joint pain of the left shoulder due to undiagnosed illness.  

3.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

4.  The Veteran's claimed joint pain of the left shoulder has been attributed to a known clinical diagnosis of anterior instability with Bankart's lesion, and is not related to, or manifestations of, an undiagnosed illness or other qualifying chronic disability.

5.  Left shoulder anterior instability with Bankart's lesion was not incurred in service and is not otherwise causally or etiologically related to any disease, injury, or incident in service.

6.  On July 19, 1994, VA received the Veteran's original claim for service connection for a psychiatric disorder.

7.  In a final rating decision issued in December 1994, the AOJ denied service connection for a nervous disorder.  

8.  In a final rating decision issued in August 2004, the AOJ declined to reopen the Veteran's previously denied claim of entitlement to service connection for a psychiatric disorder.

9.  On June 5, 2006, VA received the Veteran's most recent application to reopen his previously denied claim of entitlement to service connection for a psychiatric disorder.

10.  The Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for a psychiatric disorder after issuance of the final August 2004 rating decision and prior to the receipt of his informal claim on June 5, 2006.  

11.  Prior to June 12, 2009, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to his psychiatric symptomatology, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

12.  For the entire appeal period, the Veteran's hiatal hernia with duodenitis has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

13.  For the entire appeal period, the Veteran's tinea versicolor has not affected at least 20 percent of the entire body or exposed areas, required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of at least six weeks during a 12 month period, or resulted in disfigurement of the head, face, or neck; scars that are deep or cause limited motion; superficial scars covering an area of at least 144 square inches; superficial and unstable scars; superficial and painful scars; or scars resulting in limitation of function.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that determined that new and material evidence had been received in order to reopen the claim of entitlement to service connection for joint pain of the left shoulder due to undiagnosed illness and denied service connection on the merits is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004) [(2017)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for joint pain of the left shoulder due to undiagnosed illness.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  A left shoulder disorder was not incurred in or aggravated by service, nor is it due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

4.  The December 1994 rating decision that denied service connection for a nervous disorder is final.  38 U.S.C. § 7105(c) (West 1991) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1994) [(2017)].

5.  The August 2004 rating decision that declined to reopen the Veteran's previously denied claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004) [(2017)].

6.  The criteria for an effective date prior to June 5, 2006, for the grant of service connection for PTSD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. 
§§ 3.151, 3.155, 3.156, 3.400 (2017).

7.  Prior to June 12, 2009, the criteria for an initial rating in excess of 50 percent for PTSD were not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

8.  The criteria for a rating in excess of 10 percent for hiatal hernia with duodenitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.113, 4.114, DC 7346 (2017).

9.  The criteria for a rating in excess of 10 percent for tinea versicolor have not been met.  38 U.S.C. §§ 1155, 5107 (West 2002), (2012); 38 C.F.R. §§ 4.1-4.14, 4.118, DC 7813-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

While the Veteran has made vague challenges as to the competence and impartiality of VA employees generally, which will be discussed in detail herein, neither he nor his representative have alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Application to Reopen Previously Denied Claim

By way of background, in 1996, the Veteran filed a claim for service connection for pain of multiple joints, to include the knees, elbows, and back.  In a decision dated and issued in April 1997, the AOJ considered the Veteran's service treatment records (STRs), VA examination reports, VA treatment records, and lay statements from the Veteran and denied service connection for, as relevant, multiple joint pain of the elbows, hands, and shoulders as there was no medical evidence of a chronic undiagnosed illness involving pain of such multiple joints.  The Veteran filed a notice of disagreement in July 1997 and a statement of the case (SOC) was issued in February 1998.  Thereafter, no further communication regarding his claim of entitlement to service connection for a left shoulder disorder was received until October 2003, when the Veteran requested to reopen his claim for multiple joint pain of the elbows, hands, and shoulders due to undiagnosed illness.  Thus, he did not perfect his appeal within 60 days of the issuance of the February 1998 SOC.  Further, no new and material evidence was received within the remainder of the appeal period, and no relevant service department records have been received since the issuance of such decision.  Therefore, the April 1997 decision is final.  38 U.S.C. § 7105(c) (West 1991) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1996) [(2017)]; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The aforementioned October 2003 claim for service connection for multiple joint pain of the elbows, hands, and shoulders due to undiagnosed illness was denied in an August 2004 rating decision that reopened the April 1997 rating decision, but otherwise denied the claim for service connection, noting that a review of the evidence at that time did not reveal that said condition was incurred in or aggravated by military service.  The Veteran was advised of the decision and his appellate rights in an August 2004 letter.  However, no further communication regarding his claim of entitlement to service connection for a left shoulder disorder was received until February 2010, when VA received his informal application for service connection for a left shoulder disorder.  Further, no new and material evidence was received within one year of the notification of the decision, and relevant service department records have not since been received.  Therefore, the August 2004 decision is also final.  See 38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004) [(2017)]; see also Bond, supra.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The AOJ denied the Veteran's claim for service connection for joint pain of the left shoulder (claimed as a multiple joint pain of the elbows, hands, and shoulders due to undiagnosed illness) in the August 2004 rating decision because the evidence did not show the condition was incurred in or aggravated by military service.  The evidence received since such decision includes an August 2017 letter from the Veteran's private physician, Dr. M.W., opining that the Veteran's shoulder disorder is related to his military service, lay statements from the Veteran, VA examination reports related to other disorders, and VA treatment records.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See id.  Consequently, as the newly received evidence addresses the etiology of the Veteran's left shoulder disorder, the Board finds that such newly received evidence is not cumulative or redundant of the evidence of record at the time of August 2004 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left shoulder disorder.  Accordingly, the Board finds that new and material evidence has been received and the Veteran's claim for service connection for a left shoulder disorder only is reopened.  

III.  Service Connection Claim

The Board will now proceed with a review of the Veteran's claim for service connection for a left shoulder disorder on a de novo basis.  In this regard, while the AOJ found that new and material evidence had not been received in order to reopen such previously denied claim in September 2010 and August 2012 rating decisions, and the November 2016 statement of the case, the AOJ nonetheless conducted a de novo review of the evidence and reached a conclusion as to the merits of the Veteran's underlying service connection claim in such documents.  Consequently, the Board finds no prejudice to the Veteran in adjudicating the merits of his claim of entitlement to service connection for a left shoulder disorder.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran contends that his left shoulder disorder is related to an in-service injury when he allegedly fell off a truck onto his left shoulder while serving in Saudi Arabia.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability due to a qualifying chronic disability of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).

In the instant case, the record reflects that the Veteran had service in Southwest Asia from October 24, 1990, to April 6, 1991, during the Persian Gulf War and, therefore, such laws and regulations are applicable to his claims.

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board notes that, while the Veteran has previously sought service connection for an undiagnosed illness related to pain in multiple joints, his current appeal is limited to entitlement to service connection for a left shoulder disorder.  The Veteran's left shoulder symptomatology has been attributed to a known clinical diagnosis of anterior instability with Bankart's lesion, and none of his left shoulder symptoms have been attributed to a medically unexplained chronic multisymptom illness.  Accordingly, the provisions of 38 C.F.R. § 3.317 pertaining to undiagnosed illness do not apply to the limited issue that has been reopened herein, entitlement to service connection for a left shoulder disorder.  However, the Board will consider the Veteran's claim under the other provisions pertaining to service connection.  See 38 C.F.R. § 3.303.

As noted, the Veteran has a current diagnosis of a left shoulder disorder.  See May 2010 VA treatment records.  However, the Board finds the Veteran and his family are not accurate historians in relation to the symptoms the Veteran purportedly experienced in service and thereafter.  Specifically, while he claimed at the June 2017 Board hearing and elsewhere that he hurt his left shoulder while serving in Saudi Arabia and experienced continuous pain thereafter, such assertions are unsupported by the record.

First, the Veteran's STRs do not reveal any complaints, treatment, or diagnoses referable to a left shoulder disorder.  To the contrary, in April 1991, after his return from Saudi Arabia, the Veteran denied chronic shoulder pain or a trick shoulder in a report of medical history.  Second, when he initially sought treatment for multiple joint pains after service, he routinely mentioned his hands, elbows, and back, but not his shoulder.  See April 1995 hearing testimony, September 1995 VA examination report, December 1996 lay statement, August 1997 lay statement, July 1998 lay statement, May 1999 lay statement, May 2000 lay statement, and April 2003 lay statement; but see January 1997 report of pain with normal shoulder x-rays.  Third, the Veteran's regular reports of left shoulder pain did not begin until after June 2005 when his shoulder was dislocated during an altercation.  Thereafter, in January 2010, the Veteran fell off a treadmill and injured his left shoulder again.  Thus, not only is there a lack of evidence that the Veteran injured his left shoulder in service, there is evidence that his left shoulder was injured thereafter.  The Board also observes that, in July 2012, the Veteran reported to a VA employee that he was shot in the shoulder while serving in Iraq.  As fully discussed below in association with the Veteran's claim for an increased rating for PTSD, the Veteran did not serve in Iraq and there are no records whatsoever to support his reports of being shot.  

Ultimately, given the fact the Veteran's recent reports regarding his in-service injury and subsequent alleged self-treatment conflict with the contemporaneous medical records and subsequent lay statements, and the fact that he did not claim to experience continuous symptoms until he had a motive to do so, the Board affords the Veteran's statements regarding his purported in-service left shoulder injury and persistent symptoms thereafter no probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; pecuniary interest may, however, affect the credibility of the evidence).

Furthermore, the Board accords the August 2017 opinion from Dr. M.W. mentioned above no probative weight as it was based on an inaccurate factual premise (to wit, that the Veteran suffered an injury to his left shoulder in service and had no injuries thereafter) and it was unsupported by any rationale.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Additionally, to the extent the Veteran believes that his current left shoulder disorder is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of anterior instability with Bankart's lesion requires medical testing and expertise to determine and the etiology of such condition involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Accordingly, his opinion as to the etiology of his left shoulder disorder is not competent evidence and, as such, his statements in this regard are afforded no probative weight.

Moreover, the Veteran's reports regarding his perceived etiology of the left shoulder disorder have been deemed non-credible, and he has not made any statement attributing his left shoulder disorder to a credible incident of service.  

Ultimately, except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C. § 5107.  In this case, there is no competent evidence of a left shoulder disorder in service or soon thereafter, and there is no probative evidence linking the Veteran's current left shoulder disorder to service.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection is denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.

IV. Earlier Effective Date for the Award of Service Connection for PTSD

The Veteran is seeking an effective date prior to June 5, 2006, for the grant of service connection for PTSD, which was awarded in the November 2007 rating decision on appeal.  Specifically, he asserts that the effective date should be the date of his initial claim for service connection, e.g., July 19, 1994.  At the June 2017 Board hearing, he claimed he did not have representation at the time of the previous denials of service connection and was otherwise having difficulties coping with his PTSD; thus, he claims his award should be earlier because he was unable to timely file appeals.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  Specifically, under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000). 

Prior to March 24, 2015, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, was considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The Veteran initially filed a claim for service connection for a psychiatric disorder, among other disabilities, which was received by VA on July 19, 1994.  Service connection for such claimed disorder was denied in a December 1994 rating decision on the basis that the Veteran's in-service difficulty dealing with stress, temper tantrums, and mood swings were not chronic mental conditions for which service connection could be established.  The Veteran filed a notice of disagreement in January 1995 and a statement of the case was issued in July 1995 in which his claim for service connection for a nervous disorder continued to be denied.  At such time, he was informed of the process by which he could perfect his appeal.  However, no further communication regarding his claim of entitlement to service connection for a psychiatric disorder was received until February 1997, when the Veteran requested to reopen his claim.  Thus, he did not perfect his appeal within 60 days of the issuance of the July 1995 SOC or within one year of the December 1994 rating decision.  Further, no new and material evidence was received within the remainder of the appeal period, and no relevant service department records have been received since the issuance of such decision.  Therefore, the April 1997 decision is final.  38 U.S.C. § 7105(c) (West 1991) [(West 2012)]; 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (1994) [(2017)]; see also Bond, supra.

In this regard, the Board acknowledges that the finality of the December 1994 rating decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates); however, no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  In the instant case, while the Veteran has generally contended that he should be awarded an earlier effective date, he has not alleged CUE in the December 1994 rating decision and his contentions do not reflect the type of specificity need to sufficiently raise such a claim.

Thereafter, the Veteran attempted to reopen such claim on numerous occasions.  Notably, his June 2000 claim for service connection for PTSD was denied in a rating decision issued in August 2000 on the basis that there was no current diagnosis of PTSD and no confirmed stressor.  While the record contains an Appeal to Board of Veterans' Appeals (VA Form 9) dated in October 2000, the Board finds that the Veteran did not file a timely notice of disagreement with the August 2000 decision.  In this regard, it appears the Veteran submitted the October 2000 VA Form 9 later in an attempt to bolster his claim for an earlier effective date for PTSD.  There is no evidence that the October 2000 VA Form 9 was actually received by VA in October 2000 as the form is not date stamped by VA.  Furthermore, if the Veteran had submitted the October 2000 VA Form 9 at that time, VA would have treated such filing as a notice of disagreement with the August 2000 rating decision or, at the very least, have identified its presence in a subsequently issued August 2004 rating decision in which it was specifically noted the Veteran did not express disagreement with the August 2000 decision within one year.  Moreover, the VA Form 9 is not noted as part of the evidence listed in an August 2003 rating decision on different issues.  Furthermore, it appears the Veteran has a history of falsifying documents.  In this regard, the record also contains another non-date-stamped VA Form 9 related to PTSD that is dated in October 1993, prior to the Veteran's initial claim for service connection for PTSD.  Additionally, an April 2010 form that was completed by the Veteran's prior employer indicates that he was terminated from his employment for falsifying records. 

Notably, "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.  Here, the presumption would apply to the fact that, if VA did receive the October 2000 VA Form 9 at that time, said filing would have been processed as a notice of disagreement with the August 2000 rating decision or, at the very least, been identified in subsequent adjudications.  Clear evidence sufficient to rebut the presumption of regularity has not been presented and the Board finds any assertion by the Veteran that he timely disagreed with the August 2000 decision to lack credibility as he has an incentive for arguing such, there is no indication the form was actually filed in October 2000, and the presumption of regularity has not been rebutted.  Buchanan, supra; Caluza supra; Davidson, supra; Cartright, supra.

Ultimately, the Board finds a notice of disagreement regarding the Veteran's claim for service connection for PTSD was not received within the one year appeal period following the issuance of the August 2000 rating decision and no other exception to finality is applicable, i.e., no new and material evidence was received within one year of the issuance of the August 2000 rating decision and no relevant service department records have been received since the issuance of such rating decision.  See 38 C.F.R. § 3.156(b), (c).  Further, there is no allegation of CUE in the August 2000 rating decision.  Therefore, the August 2000 rating decision is final.  See 38 U.S.C. § 7105 (West 1991) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2000) [(2017)].

The Veteran's most recent claim to reopen his claim for service connection was received by VA in October 2003.  In an August 2004 rating decision, the Veteran's claim to reopen was denied as the evidence submitted, while new, did not bear directly and substantially upon the issue of a nexus between a diagnosed psychiatric disorder and the Veteran's military service.  No further communication, including a notice of disagreement, regarding the Veteran's claim for service connection for a psychiatric disorder was received within the one year appeal period following the issuance of the rating decision and no other exception to finality is applicable, i.e., no new and material evidence was received within one year of the issuance of the August 2004 rating decision and no relevant service department records have been received since the issuance of such rating decision.  See 38 C.F.R. § 3.156(b), (c).  Further, the Veteran has not alleged CUE in the 2004 decision and his contentions do not reflect the type of specificity needed to sufficiently raise such a claim.  As such, the August 2004 rating decision is final.  See 38 U.S.C. § 7105 (West 2002) [(2012)]; 38. C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004) [(2017)].
  
Thereafter, on June 5, 2006, VA received a statement from the Veteran in which he noted his submission of new evidence referable to his claim for PTSD.  In July 2006, in response thereto, the AOJ advised the Veteran that his claim had been previously denied and he needed to submit new and material evidence to warrant reopening.  Such letter further informed the Veteran that he may take up to a year from the date of the letter to send the requested information and/or evidence.  In the November 2007 rating decision, based on an opinion from an August 2007 examiner who opined that his PTSD was caused by a confirmed in-service stressor, the RO reopened the Veteran's claim and awarded service connection for PTSD, effective June 5, 2006, the date VA received the Veteran's most recent application to reopen his PTSD claim.
 
Here, the Board finds that there is no document of record that can be construed as a formal or informal claim for service connection for PTSD that was received after the issuance of the final August 2004 rating decision and prior to the receipt of his informal claim on June 5, 2006.  

Based on the analysis above and after reviewing the totality of the evidence, an earlier effective date is not warranted as the effective date assigned by the AOJ is the date of receipt of the Veteran's informal claim to reopen after the issuance of the final August 2004 rating decision.  See 38 C.F.R. § 3.400(r).  While sympathetic to the Veteran's reports that his psychiatric disability prevented him from being able to timely file appeals for his PTSD claim, the Board is precluded by law from assigning an effective date prior to June 5, 2006, for the grant of service connection for PTSD based on such allegations.  The Board also notes that, contrary to his reports at the June 2017 hearing, the Veteran was represented at the time the 2000 and 2004 rating decisions were issued and by the time the July 1995 statement of the case was issued.  In sum, the preponderance of the evidence is against the claim for an effective date prior to June 5, 2006, for the award of service connection, and, as such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107.

V.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

PTSD  

The Veteran contends that a higher rating for his PTSD is warranted due to the severity of his symptoms, to include anger/irritability, nightmares, flashbacks, anxiety, hypervigilance, depression, isolation, and impaired sleep.  The appeal stems from the Veteran's June 5, 2006, claim to reopen his previously denied claim for service connection for PTSD.

Prior to June 12, 2009, such disability was evaluated as 50 percent disabling under the criteria of DC 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  He has been awarded a 100 percent rating based on his PTSD symptoms since June 12, 2009.  As the Veteran has been assigned the maximum schedular rating available for PTSD since June 12, 2009, the focus of this decision will be the propriety of the assigned evaluation for his PTSD from June 5, 2006, to June 12, 2009.

Under DC 9411, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)). 

Pertinent to this appeal, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Parenthetically, the Board notes that the revised DSM-5, which, among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014, as is the case here.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).

The Board finds that a rating in excess of 50 percent for PTSD is not warranted prior to June 12, 2009, as there is no probative evidence, either lay or medical, to establish the presence of symptoms of the type and severity necessary to warrant a higher rating.  More importantly, there is no indication that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Regarding the Veteran's social relationships during this period, while he reported marital difficulties, including occasional domestic violence perpetrated by him, the Veteran maintained a lengthy marriage.  See April 2012 statement purportedly from the Veteran's spouse1 noting an 18 year marriage.  In conjunction with an August 2007 VA examination, the Veteran reported that he attended a local mosque and confided in two ministers there.  He further reported enjoying reading the Koran and drinking at Jamaican bars with his friends.  While receiving VA treatment in June 2009, the Veteran spoke of his historic social interactions and family relationships.  Regarding his children, he endorsed being very proud of them and that his twins were the light of his life.  At that time, he also noted having a poor relationship with some of his children's mothers, although he had a subjective impression that at least one of these women wanted to be with him romantically.  In addition to his familial relations, the Veteran also endorsed having two romantic girlfriends, being a member of Disabled American Veterans, having a friend on the police force, and visiting with a neighbor with whom he "partie[d]" frequently.  Thus, while limited, the Veteran maintained relationships with a number of people during this period and had some social life.

Turning to occupational impairment during this period, the evidence indicates the Veteran was employed until April 2009.  While he reported to the August 2007 VA examiner that the longest he held a position was two years and that he had quit two previous positions do to his inability to trust others, the record does not support such assertion.  In this regard, an April 2010 form completed by a previous employer notes the Veteran worked for St. Stephen's Community Center from November 2004 to June 2006 and his employment ended do to a lack of program funds.  Similarly, another form completed by an employee of SEIU 1199 indicates the Veteran was employed by that entity from December 2006 to April 2009 (over two years) and that his employment was terminated due to his falsification of records.  Yet another form completed in May 2010 indicates that the Veteran had been working as a dedicated volunteer with young people at Kemetic Institute continuously from January 1996 and that he was adept at relating to youngsters, public speaking, and in administrative matters.  In this regard, at the time of the 2007 examination, the Veteran had been a volunteer for nine years.  Given the Veteran's self-interest in claiming he could not hold employment due to his PTSD and the contradictory evidence of record, the Board finds his opinion as to the impairment in the workplace is entitled to no probative weight.  See Buchanan, supra.  Rather, the probative evidence of record indicates that the Veteran was able to maintain steady employment or employment-like activities prior to June 12, 2009.

Furthermore, as indicated above, the Board finds the Veteran's lay statements as to his actual psychiatric impairment and the opinions based on his subjective reports are not probative as to his level of impairment.  In this vein, the record contains very limited medical evidence related to his PTSD prior to June 9, 2009, but what records there are appear to be based on inaccurate factual premises.  Specifically, a review of a December 2006 letter from the Veteran's Vet Center clinician and the August 2007 examination report indicate the Veteran provided inaccurate information regarding his military service.  Specifically, in December 2006, he told his Vet Center clinician that he had recently served in combat in Iraq and he told the August 2007 examiner that he served two tours in Iraq and received a combat medal.  The Veteran's military service records, including his DD-214 and his corrected DD 215, do not document any service after August 1993 and do not include any combat awards.  Further, the Veteran's STRs do not contain any records after August 1993.  Moreover, the Veteran has been in receipt of VA compensation continuously since the day after his separation from service in August 1993 and such would not be the case if the Veteran had returned to active duty.  In short, the Veteran provided inaccurate and misleading information to these examiners when he had an incentive to exaggerate his level of impairment.

Further, during a September 2011 VA examination, a VA psychologist specifically indicted the Veteran "tended to over[]report his distress in general...;" the Veteran did not contest the psychologist's observation.  Additionally, with no disrespect to the Veteran, the Board notes his reports to the August 2007 examiner and in the April 2010 report from his previous employer that the Veteran has a history of falsifying records.  Thus, it appears the Veteran is an inaccurate historian and has a history of exaggerating his symptoms.  While he may legitimately believe his symptoms are of a severe variety, the objective evidence does not support such a finding.  Buchanan, supra; Caluza, supra; Davidson, supra. 

Moreover, the credible symptoms the Veteran described prior to June 12, 2009, (anxiety, difficulty maintaining and establishing effective work and social relationships, anger, nightmares, impaired sleep, hypervigilance) and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 50 percent rating.  

The Board is aware that the Veteran apparently endorsed suicidal ideation to his Vet Center clinician and during the June 2017 Board hearing (although, it is unclear if he was endorsing this symptom during the relevant period or presently).  In this regard, the Court recently indicated that suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  However, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected psychiatric disability.  Additionally, the Board has afforded the December 2006 Vet Center treatment letter limited probative value as it was based, in part, on an inaccurate factual premise due to the Veteran's misrepresentation of his military service.  Reonal, supra.

More importantly, with regard to the credible symptomatology the Veteran did endorse, the Board finds the severity, frequency, and duration of such symptoms do not result in occupational and social impairment with deficiencies in most areas.  

A rating in excess of 70 percent is similarly not warranted as the evidence discussed above does not indicate that the Veteran's PTSD symptoms caused total social and occupational impairment.  

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including anger.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of the rating currently assigned under the General Rating Formula as they are not of such a duration, severity, or frequency to result in deficiencies in most areas or total social and occupational impairment.  Ultimately, the Board finds that the Veteran's PTSD does not warrant a rating in excess of 50 percent prior to June 12, 2009.

Notably, since June 12, 2009, the Veteran has been in receipt of a 100 percent rating for his PTSD, which is the maximum rating available under DC 9411 and is commensurate with total social and occupational impairment.  A higher rating is not possible under this DC.  

Hiatal Hernia with Duodenitis

The Veteran is seeking a rating in excess of 10 percent for his service-connected hiatal hernia with duodenitis, which is currently evaluated under DC 7346.  See 38 C.F.R. § 4.114, DC 7346.

Under DC 7346, a 10 percent evaluation is assigned where there is a hiatal hernia with two or more of the symptoms for 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for symptoms of persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heart burn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Id.

The appeal period before the Board begins on June 5, 2006, the date VA received the Veteran's claim for an increased rating, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010). 

After review of the evidence of record, the Board finds that a rating in excess of 10 percent for service-connected hiatal hernia with duodenitis is not warranted as the Veteran's disability has not been manifest by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  Further, there is no indication of a history of material weight loss, hematemesis, or melena with anemia, or other symptom combinations productive of considerable or severe impairment of health as related to the Veteran's hiatal hernia. 

Turning to the evidence of record, the Board must again note the Veteran's subjective reports regarding his symptomatology are unsupported by the record and, as such, are afforded little probative weight.  In this regard, while he reported severe symptoms at the June 2017 Board hearing and elsewhere, including daily pyrosis, frequent episodes of regurgitation, vomiting blood, and weight loss, the contemporaneous records rebuff these reports.  Specifically, while the Veteran did occasionally endorse heartburn and regurgitation while receiving VA treatment, he otherwise regularly denied vomiting, nausea, indigestion, heartburn, or reflux.  See i.e., April 2009, May 2010, August 2013, July 2015, and February 2017 VA treatment records.  These denials are contrary to his reports to VA examiners that he experienced heartburn on a near daily basis.  Furthermore, while the Veteran has claimed weight loss due to his hernia, the contemporaneous medical records actually show that the Veteran has lost and gained weight, sometimes at the suggestion of VA clinicians, since the initiation of his claim.  In this regard, his weight ranged from 185 pounds to 211 pounds.  See July 2004 (205 pounds), June 2007 (191 pounds), April 2009 (198 pounds), January 2010 (203 pounds), February 2010 (185 pounds), May 2010 (205 and 211 pounds), June 2011 (198 pounds), September 2011 (194 pounds), January 2012 (200 pounds), and July 2015 (204 pounds).  Moreover, the Veteran has an incentive to exaggerate his symptoms given his desire for a higher rating and he frequently referenced his need for more compensation from VA.  While the Board is sympathetic to the Veteran's financial difficulties, disability ratings are assigned on the level of impairment, not a veteran's need for financial assistance.  Ultimately, the Board observes that the Veteran rarely mentioned his hernia symptoms outside of examinations or hearings held in conjunction with his claim for an increased rating.  Moreover, the symptoms he has reported are inconsistent with those documented in his treatment records.  Thus, the Board affords the Veteran's lay statements as to his symptomatology little probative weight, if any.  See Buchanan, supra.

Turning to the medical evidence of record, the Board initially notes that, to the extent the reports are based on the Veteran's non-credible reports of medical history, they are afforded little probative weight.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on Veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran).

During a June 2007 examination, the Veteran reported experiencing heartburn, occasional vomiting moderately bloody stools, and waking three times a week due to heartburn.  The examination revealed tenderness to palpation of the abdomen, but yielded no objective evidence regarding the Veteran's hernia symptoms. 

In May 2010, the Veteran again endorsed daily heartburn, nausea, vomiting, esophageal distress, and regurgitation.  The examiner specifically noted there was no evidence of malnutrition and the Veteran was noted to have gained 20 percent of his weight from his baseline level.  On examination in September 2011, the examiners noted the Veteran's reports that his hernia was manifested by periodic abdominal pain, weight loss of seven pounds, mild nausea, and mild vomiting that did not result in incapacitating episodes; however, there were no objective findings.  Most recently, in June 2016, the Veteran endorsed daily burning in his chest and belching after meals; he was taking over the counter Prilosec.  The sole symptom endorsed by the examiner was heartburn.

It must again be noted that the examination findings are based on the Veteran's lay reports, which have been deemed non-credible, and, as such, the Board affords them little probative weight.  

Ultimately, the Board finds there is no probative evidence that the Veteran experiences persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied with substernal or arm or shoulder pain, productive of considerable impairment of health.  To the contrary, even in his non-credible lay statements, the Veteran did not endorse substernal or arm pain (shoulder pain was noted in relation only to his claim for service connection for his left shoulder disorder that was denied herein) or considerable impairment of health.  Instead, the evidence indicates the Veteran was gainfully employed prior to April 2009, continued to volunteer thereafter, and, as recently as August 2016, the Veteran was working full-time as a counselor.  Furthermore, the evidence of record indicates the Veteran enjoyed lifting weights, running on a treadmill, and dancing during the appeal period.  Such activity levels do not indicate his hernia was causing a considerable, or severe, impairment of his health.
As a final matter, the Board observes that, as the Veteran's service-connected hiatal hernia is specifically contemplated by the Rating Schedule, and, as such, he is not entitled to a higher or separate rating under any other potentially applicable DC.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015), ("when a condition is specifically listed in the Schedule, it may not be rated by analogy.")  

Furthermore, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  

Therefore, in light of the foregoing, the Board concludes that a rating in excess of 10 percent for the Veteran's service-connected hiatal hernia with duodenitis is not warranted.

Tinea Versicolor

The Veteran has asserted that he should have a higher rating for his tinea versicolor because his level of impairment is worse than contemplated by the currently assigned 10 percent rating.  Regarding the symptoms of such disability, at the June 2017 Board hearing and elsewhere, he reported experiencing a skin rash on his back, shoulders, chest, stomach, left upper eye, and his legs.  In essence, he contends the rash covers 20-40 percent of his body.

The Veteran's tinea versicolor has been rated as 10 percent disabling under DC 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Notably, DC 7813 directs that the disability should be rated as disfigurement of the head, face, or neck (DC 7800); scars (DCs 7801, 7802, 7803, 7804, or 7805); or dermatitis (DC 7806); depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813.  

Initially, it is important to note that, on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim for an increased rating for his skin disorder is being processed from the date of his June 5, 2006, claim, plus the one year look back period, only the previous regulations are applicable to this claim.  

In the instant case, the Veteran's skin disorder is rated pursuant to dermatitis or eczema under DC 7806.  Notably, the regulation relating to DCs 7806 and 7813 have not changed since the Veteran filed his claim for an increased rating. 

Under DC 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted when more than 40 percent of the entire body or 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  
	
The evidence of record does not support a rating in excess of 10 percent for the Veteran's skin disorder.  In this regard, there is no evidence the Veteran's skin disorder affected 20-40 percent of his body or 20-40 percent of exposed areas, nor is there evidence of systemic therapy such as corticosteroids or other immunosuppressive drugs required for six weeks or more.  To the contrary, a June 2007 examiner noted the Veteran's skin disorder was manifest by multiple dark, hyperpigmented papules and macules measuring the size of a pinhead scattered across his back and deltoid region involving approximately 5 percent of the Veteran's total body surface area.  Thereafter, during a second VA skin examination conducted in September 2011, it was noted that the Veteran's skin disorder covered less than five percent of his total body and did not manifest in any exposed areas.  His condition was described as approximately 20 hyperpigmented macular lesions on the lower back region measuring 3-4 millimeters or less.  While the Veteran endorsed the near constant use of over the counter calamine lotion to treat his skin disorder, the examiner specifically declined to identify such treatment as a systemic therapy, corticosteroid, or other immunosuppressive drug.  Most recently, during a July 2016 examination, the Veteran endorsed bumps under his armpits and the use of over the counter medication.  On examination and review of the record, the examiner noted that there was no evidence of treatment with oral medication, corticosteroid use, or other immunosuppressive drug use.  Notably, the examiner stated that, at the time of the examination, there were "no active visible areas" of skin infection.  There was diffuse scarring from acne-like lesions on his back, shoulder, and chest, but no visible skin eruption.  

The Board notes the Veteran's contentions at the June 2017 Board hearing that his skin disorder was worse in warmer weather months.  Notably, all three VA examinations were performed in the summer.  Ardison v. Brown, 6 Vet. App. 405 (1994).

Ultimately, the objective medical evidence of record does not indicate that at least five percent of the Veteran's body or at least five percent of exposed areas were affected by his skin disorder.  In fact, two examiners specifically noted that less than five percent of the Veteran's entire body was affected and zero percent of exposed areas were affected.  Further, while the Veteran was noted to use a topical over the counter creams for his skin disorder at some points during the period on appeal, he did not take intermittent systemic therapy or immunosuppressive drugs for treatment.  While there are some notations of skin breakouts during VA treatment, including near the left eye, such were apparently associated with acne, not the Veteran's tinea versicolor.

Pursuant to DC 7813, the Board has also considered whether a higher rating might be assigned under the DCs pertaining to scars in effect prior to September 23, 2008.  Nevertheless, the records does not support a higher rating under these codes as there was no evidence that the Veteran's tinea versicolor results in disfigurement of the head, face, or neck; scars that are deep or cause limited motion; superficial scars covering an area of at least 144 square inches; superficial and unstable scars; superficial and painful scars; or scars resulting in limitation of function.  See September 2011 and July 2016 examination reports.  Further, the September 2011 examiner specifically noted there were no scars at all.

Therefore, in light of the foregoing, the Board concludes that a rating in excess of 10 percent for the Veteran's service-connected tinea versicolor is not warranted.

Other Considerations

The Board has carefully reviewed and considered the Veteran and his family's statements regarding the severity of his PTSD, hiatal hernia with duodenitis, and tinea versicolor.  The Board also acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran and his family members are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  Moreover, many of the Veteran's lay assertions regarding the severity of his disorders have been deemed non-credible.  To the extent any of his statements can be deemed credible, his own assessments, as well as those of his family members, as to the severity of the symptoms and their relationship to the rating criteria are deemed less probative than the opinions of medical practitioners who have specialized knowledge and skill in excess of the Veteran and his family members.  

The Veteran has been an active participant in his appeal and has submitted vague statements that could be construed as challenging the validity of his examinations or any work performed by VA employees in general.  However, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is only rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Here, the Veteran has not provided clear evidence to rebut the presumption of regularity.  Instead, he has voiced his general dissatisfaction with the appeals process and with VA generally.  As he has not demonstrated that the VA examiners were unaware of any significant fact in his case or introduced any evidence that shows a lack of impartiality or incompetence, the Veteran has not met his burden to show that the VA examinations are inadequate and the Board finds his arguments in this regard to be unpersuasive.  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

Regarding the Veteran's use of medication to treat his PTSD, hiatal hernia with duodenitis, and tinea versicolor, the Board is cognizant that the Court has held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In the instant case, while the rating criteria governing PTSD and the Veteran's tinea versicolor specifically contemplate the use of medication, the Board has not denied an increased ratings for such disabilities on the basis of the ameliorative effects of the Veteran's medication, nor has the Board denied a higher rating for his hiatal hernia with duodenitis on such basis.

The Veteran's June 2017 Board hearing testimony could be construed to be a claim that his service-connected hiatal hernia with duodenitis and tinea versicolor symptoms had worsened in severity since the July 2016 examinations.  Contra Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Nevertheless, given the Board's finding that the Veteran's statements regarding his level of disability are non-credible, his history of exaggerating his symptoms, and his other credibility issues, the Board finds that such allegations are without merit and remanding the appeal for further VA examinations would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).    

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected disabilities addressed herein; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017), (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims for a rating in excess of 50 percent for PTSD prior to June 12, 2009, a rating in excess of 10 percent for hiatal hernia with duodenitis, and a rating in excess of 10 percent for tinea versicolor.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claims for increased ratings are denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for joint pain of the left shoulder due to undiagnosed illness is reopened; the appeal is granted to this extent only.

Service connection for a left shoulder disorder is denied.

An effective date prior to June 5, 2006, for the grant of service connection for PTSD is denied.

Prior to June 12, 2009, a rating in excess of 50 percent for PTSD is denied.

A rating in excess of 10 percent for a hiatal hernia with duodenitis is denied.

A rating in excess of 10 percent for tinea versicolor is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


